 

CONSULTING Agreement

 

This Consulting Services Agreement (“Agreement”) effective as of March 4, 2013
(the “Effective Date”), by and between ABSOLUTE LIFE SOLUTIONS, INC. (“ALSO”), a
corporation organized under the laws of the State of Nevada, USA on behalf of
its wholly owned subsidiary, Infinity Augmented Realty LLC (“Infinity AR”) and
Agam Technologies LLC, a limited liability company organized under the laws of
the State of New York, USA (“Agam”).

 

The above parties shall be individually referred to as a “Party” and
collectively as the “Parties”.

 

WHEREAS,ALSO and Infinity AR desires that Agam provide to Infinity AR certain
Services (as defined herein below), as more fully set forth herein in
consideration of the fees set forth herein; and

 

WHEREAS,Agam Technologies LLC has represented to ALSO and Infinity AR that it
has the necessary resources, personnel and technical knowledge to provide the
Services; and

 

WHEREAS,the Parties are interested in determining their rights and obligations
with respect to the Services to be rendered by the Parties.

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
premises set forth herein, the Parties agree as follows:

 

1.Services

 

Agam shall render to Infinity AR, the services as detailed in Exhibit A attached
hereto, which may be amended from time to time by the mutual consent of the
Parties (collectively, the “Services”).

 

2.Warranties and Covenants of the Parties

 

2.1.Agam warrants that it shall perform the Services diligently, efficiently and
professionally, and will use its best efforts to perform the Services in
compliance with the required level of quality and performance.

 

2.2.Each of the Parties represents and warrants that it shall comply with all
applicable laws and regulations.

 

3.Reports

 

Agam will provide to Infinity AR a monthly report in a form reasonably
acceptable to Infinity AR.

 

4.Consideration

 

4.1.In consideration of the Services, Agam shall be entitled to receive a
one-off fee of 5,500,000 Non-Qualified Stock Options (the “Options’)
substantially in the Form annexed hereto. 1,750,000 Options shall be issued upon
Effective Date of this agreement and the balance shall be issued within 5 days
after ALSO has received all necessary authorizations and consents for its 2013
Equity Incentive Plan. The Options shall have an exercise price of $0.10 vesting
on March 4, 2013 and expiring on March 5, 2018 (the “Fee”).

 

4.2.Other than the Fee due pursuant to Sections 4.1 of this agreement, no
further payments will be due. The Board of Directors of ALSO has determined that
the consideration for issuance of the shares is fair.

 

4.3.Each Party shall be responsible for its own taxes in connection with
payments due by such Party in connection with this Agreement.

 

 

 

 

 

5.Term and Termination

 

This Agreement shall continue in effect for a period of 12 months from the
Effective Date and shall be automatically renewed thereafter for successive
additional 6 (six) month periods, unless either Party shall give the other Party
notice of non-renewal not less than 15 days prior to the end of the original
term or of any such renewal period.

 

6.Limitation of Liability

  

NEITHER PARTY WILL BE LIABLE UNDER OR IN RELATION TO THIS AGREEMENT OR ARISING
OUT OF THE PROVISION OF THE SERVICE, TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES (AND WHETHER
IN RELATION TO TORT, INCLUDING NEGLIGENCE), BREACH OF CONTRACT, STRICT LIABILITY
OR OTHERWISE, OR ANY OTHER LIABILITY FOR ANY OF THE FOLLOWING: (i) LOSS OF
PROFITS, REVENUES OR SALES; (ii) LOSS OF BARGAIN; (iii) LOSS OF OPPORTUNITY;
(iv) LOSS OF USE OF ANY SERVICE OR ANY COMPUTER EQUIPMENT; (v) LOSS OF TIME ON
THE PART OF MANAGEMENT OR OTHER STAFF; (vi) PROFESSIONAL FEES OR EXPENSES; (vii)
BUSINESS INTERUPTION, RELATED TO THIS AGREEMENT OR THE SERVICES PROVIDED
HEREUNDER, (viii) DAMAGE TO OR LOSS OF DATA; OR (ix) ANY INDIRECT, SPECIAL,
INCIDENTAL, EXEMPLARY, EXTRAORDINARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OF ANY
KIND HOWSOEVER.

 

SUBJECT TO THE ABOVE, EACH PARTY’S LIABILITY UNDER OR IN CONNECTION WITH THIS
AGREEMENT AND THE PROVISION OF THE SERVICE HEREUNDER (AND WHETHER IN CONTRACT,
TORT, INCLUDING NEGLIGENCE, OR OTHERWISE) SHALL BE LIMITED TO A SUM EQUAL TO
100% (ONE HUNDRED PERCENT) OF THE TOTAL SUMS PAID BY INFINITY AR TO AGAM IN THE
TWELVE MONTH PERIOD IMMEDIATELY PRECEDING THE MOST RECENT EVENT GIVING RISE TO
LIABILITY.

 

EACH PARTY UNDERSTANDS AND AGREES THAT, WITH RESPECT TO THE SERVICE: (A) NEITHER
PARTY WILL BE LIABLE, WHETHER IN CONTRACT, TORT, OR STRICT LIABILITY, TO
CUSTOMERS OR SUBSCRIBERS FOR ANY SERVICE NOT DELIVERED, REGARDLESS OF THE REASON
FOR NONDELIVERY; (B) NEITHER PARTY WILL BE LIABLE TO CUSTOMERS AND/OR
SUBSCRIBERS FOR ACTS OR OMISSIONS OR FOR INFORMATION PROVIDED THROUGH THE
SERVICE, OR FOR CAUSES BEYOND THEIR REASONABLE CONTROL.

 

7.Intellectual Property Rights.

 

7.1.Agam hereby acknowledges, confirms and agrees that any and all title,
interest and right, of any type or nature whatsoever, in any Intellectual
Property Rights (as defined below) which is or shall be either: (i) disclosed,
communicated or delivered to Agam by Infinity AR or any of its directors,
officers or agents; or (ii) made, conceived or created by Agam or any of its
employees, directors, officers, consultants or sub-contractors in the provision
of the Services during the Term, is and shall be the sole and exclusive property
of Infinity AR for all intents and purposes. Neither this Agreement nor any
other agreements or understandings there may be between the Parties, if any,
shall be construed to constitute a grant to Agam of any Intellectual Property
Rights, except for the sole and limited purpose of fulfilling its obligations
under this Agreement. Without limiting the generality of the aforesaid, Agam
hereby irrevocably assigns to ALSO in all jurisdictions, all right, title and
interest to any Intellectual Property Rights developed by it in the provision of
the Services. Agam agrees to cooperate with ALSO in respect of the preparation,
filing and prosecution of any application related to Intellectual Property
Rights that may be filed by ALSO or Infinity AR.

 

 

 

 

 

 

 

7.2.Notwithstanding anything else to the contrary herein, the obligations under
this Section shall survive the termination of this Agreement.

 

"Intellectual Property Rights" means patent rights, copyrights, trademark rights
and any and all other intellectual property rights in inventions, improvements,
designs, ideas, concepts, innovations, designs, original works of authorship,
formulas, concepts, techniques, know how, methods, systems, processes,
compositions of matter, computer software programs, databases, mask works, and
trade secrets; each of the above whether patentable, copyrightable or protected
as trade secrets, irrespective of whether it has been registered in a patent,
copyright, trademark or other form, and irrespective of whether it constitutes a
commercial or professional secret.

 

8.Confidential Information.

 

8.1.Agam covenants and undertakes that, during the Term and thereafter, absent
ALSO's prior written consent, all information, written or oral, relating
directly or indirectly to this Agreement, the Services, ALSO, Infinity AR or
their respective businesses (actual or planned), disclosed to it, its
consultants, employees, subcontractors and affiliates, by ALSO or Infinity AR,
developed by it or its consultants, employees, subcontractors and affiliates or
which otherwise became known to them in connection with the performance of this
Agreement, including, without limitation, any and all patent applications,
drawings, specifications, test results, techniques, diagrams, charts, plans,
statements, assessments, analyses, estimates, views and opinions, know-how,
processes, machines, practices, inventions, improvements and records (the
"Information"), shall be maintained by them in full and absolute confidence, and
they shall not use such Information, directly or indirectly, in whole or in
part, for their own benefit or for any purpose whatsoever except as specifically
and explicitly provided herein. Agam will be responsible for ensuring that the
obligations of confidentiality and non-use contained herein are observed by its
consultants, employees, subcontractors and affiliates.

 

8.2.Notwithstanding anything else to the contrary herein, the obligations under
this Section 8 shall survive the termination of this Agreement.

 

9.Non-Competition

 

Agam agrees and undertakes that it will not, so long as the Agreement is in
effect and for a period of twelve (12) months following termination of the
Agreement, for any reason whatsoever, directly or indirectly, in any capacity
whatsoever, engage in, become financially interested in, be employed by, or have
any connection with any business or venture that is engaged in any activities
competing with the activities of Infinity AR in the field of Augmented Reality.

 

10.Assignment

 

Neither Party shall assign its rights or obligations hereunder, in whole or in
part, except with the prior written consent of the other Party. To avoid any
doubt, each Party shall be entitled to enter into agreements with subcontractors
without requiring the consent of the other Party, provided that such Agreements
fully incorporate the provisions of Sections 7, 8, and 9 of this Agreement.
Notwithstanding the foregoing, if ALSO and Infinity AR merge or otherwise
consolidate by operation of law or otherwise, this Agreement shall remain in
force for the benefit of the surviving or consolidated entity.

 

 

 

 

11.Governing Law

 

Any dispute or claim arising out of or relating to services covered by this
letter agreement shall be resolved by mandatory arbitration through JAMS under
its simplified arbitration rules. Such arbitration shall take place in New York,
New York. Judgment in any arbitration may be entered in any court having
jurisdiction. Subject to the foregoing, this Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, USA and the
Parties irrevocably submit to the jurisdiction of the courts of New York, USA
with respect to any dispute or matter arising out of or in connection with this
Agreement. Each of the Parties hereby waives, to the maximum extent permitted by
law, any objection, including any objection based on forum non conveniens, to
the bringing of any such proceeding in such jurisdictions or to any claim that
such venue of the suit, action or proceeding is improper.

 

12.Independent Contractors

 

Each Party is acting in performance of this Agreement as an independent
contractor and shall be solely responsible for the payment of compensation of
personnel assigned to perform the Services.

 

13.Miscellaneous

 

13.1.This Agreement shall not be modified or amended except by a written
instrument, signed by the Parties hereto.

 

13.2.No waiver or failure to act with respect to any breach or default
hereunder, whether or not the other party has notice thereof, shall be deemed to
be a waiver with respect to any subsequent breach or default, whether of similar
or different nature.

 

13.3.If any part of this Agreement is determined to be invalid, illegal or
unenforceable, such determination shall not affect the validity, legality or
enforceability of any other party of this Agreement; and the remaining parts
shall be enforced as if such invalid, illegal, or unenforceable part were not
contained herein.

 

13.4.Each Party agrees to execute, acknowledge and deliver such further
instructions, and to do all such other acts, as may be necessary or appropriate
in order to carry out the purposes and intent of this Agreement,

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives effective as of the date first above
written.

 

      [Infinity AR]   [Agam]             By: /s/ Avrohom Oratz   By: /s/ Omri
Maman Name: Avrohom Oratz   Name: Omri Maman Title: President   Title: Managing
Member          

 

 

 

 

Exhibit A

 

SERVICES

 

AUGMENTED REALITY (“AR”) GAME DEVELOPMENT CONSULTING

 

3rd PARTY GAME DEVELOPMENT ARBITRATION

 

AR GAME INTEGRATION CONSULTING

 

SUPPORT & TROUBLESHOOTING CONSULTING

 

 

 

 

